Citation Nr: 0930800	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 13, 1951 to 
August 10, 1951.

This matter is on appeal from the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in November 2008 for 
further development and is now ready for disposition.

In June 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  Coxa-vara of the right hip clearly and unmistakably 
existed prior to active duty and clearly and unmistakably was 
not aggravated by active duty.  

2.  The preponderance of the evidence is against a finding 
that bilateral hearing loss was present in service or is 
otherwise attributable to active duty service.  

3.  The preponderance of the evidence is against a finding 
that low back disorder was present in service or is otherwise 
attributable to active duty service.


CONCLUSIONS OF LAW

1.  A right hip disorder, diagnosed as coxa-vara, existed 
prior to service and was not aggravated by active service.  
U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  Bilateral hearing loss was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in August 2005, September 2005 and 
November 2006, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In December 2008, the RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his hearing loss, hip and low 
back claims.  

Specifically, in response to the Veteran's assertions that 
his service and post-service treatment records were 
incomplete, the Board remanded these issues in an attempt to 
obtain these records.  According to the Veteran's statements, 
the records from his private physicians are unavailable.  One 
of these physicians, however, is now employed by the VA and 
provided information on the Veteran in VA treatment records 
in 2006.  Additionally, the National Personnel Records Center 
(NPRC) provided a response that no additional service 
treatment records were available.  Therefore, the Board 
concludes that the duties to notify and assist have been met.

Analysis

The Veteran is contending that his low back disability and 
bilateral hearing loss are attributable to active duty.  He 
also contends that his coxa-vara was aggravated during active 
duty.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Right Hip Disability

The Veteran's service treatment records indicate that upon 
his induction into military service in April 1951, he denied 
any history of bone or joint deformity.  Although a scar on 
the Veteran's right hip was noted at his induction physical 
examination, the cause of this scar was apparently not 
investigated, and no underlying physical defects were noted.  

Shortly thereafter, the Veteran began to experience symptoms 
in his right hip.  He underwent an X-ray on his right hip in 
June 1951 that indicated a slight flattening on the head of 
the right femur and a neck that appeared shortened, although 
the records do not indicate the symptoms that led to him 
being evaluated at that time.  However, an August 1951 
medical survey did note pain in his right hip.  He was 
diagnosed with coxa-vara due to a hereditary condition.  

While on active duty, the Veteran explained that he had 
undergone right hip surgery when he was nine years old that 
caused him to be bedridden for a year and forced him to wear 
a hip brace for six months.  Since that time, he explained, 
he has had chronic hip pain that becomes aggravated by long 
periods of standing.  A medical review board subsequently 
declared him physically unfit for military service due to a 
disability that pre-existed service and was not aggravated by 
active duty.  

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now states that to rebut the presumption of soundness, VA 
must establish by clear and unmistakable evidence both that 
the disability existed prior to service and that it was not 
aggravated by service.

In this case, the Board concludes that clear and unmistakable 
evidence exists in the record to rebut the presumption of 
soundness.  First, the service treatment records indicate 
that the disorder preceded active duty.  Specifically, the 
August 1951 medical report indicated that it was a hereditary 
condition that led to the disorder, and the medical review 
board similarly concluded that the disorder existed prior to 
military service.  

Moreover, the Veteran himself admitted to medical examiners 
in 1951 that he had surgery on his right hip when he was much 
younger and that he experienced pain in his right hip when 
standing for prolonged periods of time.  The Veteran is 
competent to indicate that he had surgery on his hip and that 
he was bedridden for a year, with chronic right hip pain 
thereafter.  He also similarly indicated at VA evaluations in 
June and October 2005 that his hip disorder had existed since 
he was very young.

Next the evidence also indicates that the right hip disorder 
clearly and unmistakably was not aggravated by active duty 
service.  The evidence at the time of his active duty service 
does not indicate an actual worsening of the hip disorder 
condition.  The medical board consisted of three members of 
the medical corps and they had the opportunity to examine the 
Veteran while he was on active duty.  The review board 
concluded that the disorder was not aggravated by active 
duty.  

While the Veteran and a service acquaintance now claim that 
he injured the right hip in service, the Board does not find 
these statements credible.  There was no mention of right hip 
injury in service and this certainly would have been a topic 
in the Medical Board Report.  It is clear from the report 
that the pain in the right hip was the same pain the Veteran 
had experienced since his childhood surgery.  

Therefore, as clear and unmistakable evidence exists to show 
that the Veteran's coxa-vara preexisted service and was not 
aggravated by active duty service, the presumption of 
soundness is rebutted.    

The Board notes that there are instances where the Veteran 
has subsequently complained of intermittent pain in his right 
hip, such as at VA evaluations in June and October 2005.  
However, the evidence does not indicate actual pathology 
beyond that which preexisted active duty.  For example, 
radiographic imaging in June 2006 revealed no fractures or 
dislocations in the right hip.  

Pain alone or flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 
1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Therefore, although the Veteran's hip disorder was not noted 
at his induction physical examination, the Board finds that 
clear and unmistakable evidence exists to show that it 
existed prior to military service and that it clearly and 
unmistakably was not aggravated by active duty.  

Bilateral Hearing Loss & Low Back Disorder

In addition to the right hip disorder claim, the Veteran also 
asserts that his bilateral hearing loss and low back disorder 
are attributable to active duty.  As relevant here, 38 C.F.R. 
§ 3.385 defines impaired hearing as a disability for VA 
purposes when the hearing thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

The Veteran's service treatment records indicate that he had 
normal hearing upon his induction into military service in 
April 1951.  There is no indication of his hearing upon his 
release from active duty, which was only four months later.  
However, his DD-214 and other in-service records do not 
indicate that he was subjected to any acoustic trauma such as 
artillery fire or loud machinery.  Additionally, there are no 
indications of a low back injury while in service.  

Next, post-service evidence does not reflect low back 
symptomatology or bilateral hearing loss for many years after 
service discharge.  Specifically, the first indication of 
bilateral hearing loss is not until an audiological 
evaluation in April 2002.  There, he exhibited a pure tone 
threshold of 80 dB in the right ear at 500 Hz, and 85 dB in 
the left ear at 1000 Hz, which are sufficient to establish 
impaired hearing under 38 C.F.R. § 3.385.  It is clear that 
the Veteran's hearing loss, as is evidenced by a VA 
evaluation from June 2005, has existed since before 2002.  
However, the treatment records do not indicate when this 
hearing loss first began.

The first evidence since active duty of a low back disorder 
is in June 2006, where the Veteran underwent a CT scan that 
revealed mild compression of the L2 vertebra with a narrowed 
L2-L3 disc.  The other compressions and discs were well 
maintained and the alignment was unremarkable.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1951) and his current 
indications of hearing loss in 2002 (approximately a 51-year 
gap), and his low back imaging in 2006 (55 years).  
Therefore, continuity of symptomatology is not established 
based on the clinical evidence alone. 

	In addition to the documented post-service treatment records, 
the evidence includes statements made by the Veteran and a 
friend asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  Specifically, the 
Board emphasizes the absence of documented treatment for over 
fifty years following active duty.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

	The Board has thus weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented treatment for over fifty years and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss or low back disorder to active duty, 
despite his contentions to the contrary.    

First, even though the evidence suggests that the Veteran's 
hearing loss has persisted for a significant period of time, 
the evidence does not suggest that it is related to active 
duty.  Additionally, there is no real indication that he was 
subjected to acoustic trauma during his short period of 
service that could have reasonably been the cause of his 
hearing loss.  In fact, his DD-214 indicates that he never 
left recruit training.  Therefore, the evidence of record 
does not indicate that his current bilateral hearing loss is 
related to active duty.

Next, the evidence also does not indicate a relationship 
between his low back disorder and active duty.  Although he 
maintains that he hurt his back while playing baseball, such 
symptoms are not in the service treatment records.  A CT scan 
conducted in July 2006 indicated that "significant endplate 
degeneration" at the L2-L3 disc and some lateral disc 
bulging.  The imaging did not indicate any findings related 
to a specific trauma.  Therefore, the clinical evidence does 
not indicate a relationship between his current low back 
disorder and active duty service.  

Finally, with regard to all three claims, the Board has also 
considered the statements by the Veteran and his friend 
asserting that his claimed disorders are attributable to 
active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, degeneration to the spinal discs and 
sensorineural hearing loss are not the types of disorders 
that a lay person can provide competent evidence on questions 
of etiology.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for back 
disability and hearing loss because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of back disability and hearing loss, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of pertinent 
disability in service and the first suggestion of pertinent 
disability many years after active duty, relating back 
disability or hearing loss to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

As a clear preponderance of the evidence is against a finding 
that bilateral hearing loss or a low back disorder are 
attributable to active duty; these appeals are denied.


ORDER

Service connection for a right hip disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a low back disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


